

 
SEVERANCE AND GENERAL RELEASE AGREEMENT
 




In accordance with the terms and provisions of the Employment Agreement (the
“Employment Agreement”) made as of June 1, 2008, between Thomas D. Christopoul
(the “Executive”) and Resources Connection, Inc., (the “Company”) and in
exchange and consideration of the covenants undertaken and releases contained in
this Severance and General Release Agreement (“Agreement”), the Executive and
the Company enter into this Agreement on this 22nd day of July, 2009 (the
“Separation Date”), and agree as follows:
 
1.           Resignation:  Executive hereby resigns from employment by, and from
any and all of his positions with (including without limitation, as a member of
the Board of Directors of the Company and as President and Chief Executive
Officer of the Company), the Company and each of its affiliates effective
immediately.  Accordingly, the Company and Executive acknowledge that any
contractual (except as expressly provided herein) or employment relationship
between them terminates immediately, and that they have no further contractual
relationship (except as may arise out of or be expressly provided for in this
Agreement) or employment relationship hereafter.


2.           Severance:  The Company shall pay to or provide for the Executive
the following:
 
A.           A lump sum cash payment, payable within ten (10) business days
after the Separation Date, equal to the sum of (i) any accrued but unpaid Base
Salary as of the Separation Date (including any accrued but unpaid personal time
off), plus the Base Salary that the Executive would have earned had he remained
employed through July 31, 2009, (ii) the Earned/Unpaid Annual Bonus, if any, and
(iii) an amount equal to seven times Executive’s current Base Salary of
$500,000, less such federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.  A summary of payments to
be made to the Executive (other than any payments other than accrued but unpaid
personal time off required by clause (i) of this Section 2(A)) is annexed as
Exhibit 1.
 
B.           Continued participation in the Company’s group health insurance
plans for Executive and Executive’s dependents, including the group medical,
vision and dental plans, at the Company’s expense until the earlier of (i) the
expiration of three (3) years from August 1, 2009, or (ii) Executive’s
eligibility for participation in the substantially comparable group health plan
of a subsequent employer or entity.  For the avoidance of doubt, in the event
that Executive shall become eligible to participate in a subsequent employer’s
or entity’s substantially comparable benefits plan(s) offering one or more, but
not all, of the benefits herein described (for example, group medical, but not
vision and dental), Executive shall be entitled to continue to receive from the
Company the benefits that are not offered, and/or for which he is not eligible,
under the subsequent employer’s or entity’s benefits plan(s) until the earliest
of the expiration of three (3) years from August 1, 2009 or he becomes so
eligible (if at all).
 
 
 

--------------------------------------------------------------------------------

 
 
 
Except as set forth above in this Section 2 and below in Section 3,  and except
for Executive’s vested benefits under the Company’s 401(k) plan: (i) Executive
will not be entitled to any other benefits in connection with the termination of
his employment, and (ii) Executive represents and agrees that he has received
all compensation and other benefits which he is due from the Company and its
affiliates and no other compensation or benefits are or will be due to Executive
from the Company or any of its affiliates.


3.           Stock Options:  As of the date of Executive’s termination of
employment, any remaining unvested stock options or restricted stock received
during the term of his employment, shall automatically be deemed vested and
remain exercisable for the duration of the term of such award, notwithstanding
any other provision of this Agreement or applicable plans.


4.           Company Property:  Executive warrants and represents that he has
returned any and all property belonging to the Company, provided, however, the
Company agrees to allow Executive to keep his Blackberry device and laptop
computer.  In connection with and conditioned upon the retention of these
devices, Executive shall agree in writing to delete permanently or return any
and all Company confidential information stored thereon.  The Company and
Executive further agree that Executive may use the Company’s e-mail system
through August 31, 2009 for professional and reasonable transition.  Effective
September 1, 2009 through December 31, 2009, the Company will set up
auto-forwarding on his email account to redirect incoming e-mail to an address
provided by Executive.  Executive may also retain his personal cell phone number
following his separation from the Company, and the Company shall provide such
reasonable assistance as is necessary in order to cause the transfer of such
number to Executive.


5.           No Admission of Liability:  The Company expressly denies any
violation of any of its policies, procedures, state or federal laws or
regulations.  Accordingly, while this Agreement resolves all issues between
Executive and the Company relating to alleged violation of the Company’s
policies or procedures or any state or federal law or regulation, if any, this
Agreement does not constitute an adjudication or finding on the merits and it is
not, and shall not be construed as, an admission by the Company of any violation
of its policies, procedures, state or federal laws or regulations.  Moreover,
neither this Agreement nor anything in this Agreement shall be construed to be
or shall be admissible in any proceeding as evidence of or an admission by the
Company of any violation of its policies, procedures, state or federal laws or
regulations.  This Agreement may be introduced, however, in any proceeding to
enforce the Agreement.  Such introduction shall be pursuant to an order
protecting its confidentiality.  The Company acknowledges that, as of the
Separation Date, the Company is not aware of any violation by Executive during
the course of his employment by the Company of any of its policies, procedures,
rules of governance, corporate compliance plans or similar corporate governing
documents or any state or federal laws or regulations.


6.           Release:


BY EXECUTIVE:  Except for those obligations created by or arising out of this
Agreement, Executive, on behalf of himself, his descendants, dependents, heirs,
executors, administrators, assigns, and successors, and each of them, hereby
acknowledges the full and complete satisfaction by the Company of its
obligations under the Employment Agreement, and hereby releases and discharges
and covenants not to sue the Company, its divisions, affiliated corporations,
past and present, and each of them, as well as its and their directors,
officers, managers, shareholders, representatives, assignees, successors, agents
and executives, past and present, and each of them (individually and
collectively, the “Releasees”).  This release applies to any and all claims,
wages, agreements, obligations, demands, rights, causes of action and
liabilities of whatever kind or nature in law, equity or otherwise, whether now
known or unknown, suspected or unsuspected (collectively “Claims”), arising out
of or in any way connected with Executive’s employment relationship with, or his
resignation, separation or termination from, the Company, including, without
limitation, any Claims for severance pay, bonus or similar benefit, sick leave,
personal time off, retirement, vacation pay, holiday pay, life insurance, health
or medical insurance or any other non-ERISA fringe benefit, workers’
compensation or disability, or any other Claims resulting from any act or
omission by or on the part of Releasees committed or omitted prior to the
Separation Date, including, without limitation, any Claims under Title VII of
the Civil Rights Act of 1964, the Age Discrimination in Employment Act, the
Americans with Disabilities Act, the New Jersey antidiscrimination laws, or any
other federal, state or local law, regulation or ordinance.
 
 
 

--------------------------------------------------------------------------------

 

 
BY THE COMPANY: Except for (i) those obligations created by or arising out of
this Agreement or (ii) any and all claims, agreements, obligations, demands,
rights, causes of action and liabilities arising out of Executive’s intentional
misconduct, the Company, on behalf of itself and on behalf of the Company’s
divisions, affiliated corporations, past and present, and each of them, as well
as on behalf of its and their directors, officers, managers, shareholders,
representatives, assignees, successors, agents and executives, past and present,
and each of them, hereby acknowledges the full and complete satisfaction by
Executive of his obligations under the Employment Agreement, and hereby releases
and discharges and covenants not to sue Executive, his descendants, dependents,
heirs, executors, administrators, assigns, and successors, and each of
them.  This release applies to any and all claims, agreements, obligations,
demands, rights, causes of action and liabilities of whatever kind or nature, in
law, equity or otherwise, whether now known or unknown, suspected or
unsuspected, arising out of or in any way connected with any acts or omissions
by Executive engaged in during the course of Executive’s employment by the
Company and/or arising out of or in any way connected with Executive’s
employment relationship with, or his resignation, separation or termination
from, the Company.


7.           Bar to Claims:  It is a further condition of the consideration
hereof and is the intention of both parties in executing this instrument that
the same shall be effective as a bar as to each and every claim, demand and
cause of action hereinabove specified and, in furtherance of this intention,
Executive hereby expressly consents that this Agreement shall be given full
force and effect according to each and all of its express terms and conditions,
including those relating to unknown and unsuspected claims, demands and causes
of actions, if any, as well as those relating to any other claims, demands and
causes of actions hereinabove specified.  Nothing contained in this Agreement
shall be interpreted to prevent any governmental agency from pursuing any matter
which it deems appropriate or to prevent Executive from filing a charge or
administrative complaint with any governmental administrative agency; provided,
however, that any and all remedies available on behalf of Executive are covered
by the releases in this Agreement.
 
 
 

--------------------------------------------------------------------------------

 

 
8.           Unknown Claims:  It is the intention of Executive in executing this
instrument that the same shall be effective as a bar to each and every claim,
demand and cause of action hereinabove specified.  In furtherance of this
intention, Executive hereby expressly waives any and all rights and benefits
conferred upon him by the provisions of SECTION 1542 OF THE CALIFORNIA CIVIL
CODE and expressly consents that this Agreement shall be given full force and
effect according to each and all of its express terms and provisions, including
those related to unknown and unsuspected claims, demands and causes of action,
if any, as well as those relating to any other claims, demands and causes of
action hereinabove specified.  SECTION 1542 provides:


“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”


Executive acknowledges that he may hereafter discover claims or facts in
addition to or different from those which he now knows or believes to exist with
respect to the subject matter of this Agreement and which, if known or suspected
at the time of executing this Agreement, may have materially affected this
Agreement.  Nevertheless, Executive hereby waives any right, claim or cause of
action that might arise as a result of such different or additional claims or
facts.  Executive acknowledges that he understands the significance and
consequence of such release and such specific waiver of SECTION 1542.


9.           ADEA Waiver:  Executive expressly acknowledges and agrees that, by
entering into this Agreement, he is waiving any and all rights or claims that he
may have arising under the Age Discrimination in Employment Act of 1967, as
amended, which have arisen on or before the Separation Date. Executive further
expressly acknowledges and agrees that:


 
A.
In return for this Agreement he will receive compensation beyond that which he
already was entitled to receive before entering into this Agreement;

 
B.
He is hereby advised in writing by this Agreement to consult with an attorney
before signing this Agreement;

 
C.
He was given a copy of this Agreement on July 20, 2009, and informed that he had
21 days within which to consider the Agreement; however, Executive may waive the
21-day period; and

 
D.
He was informed that he has seven (7) days following the Separation Date in
which to revoke the Agreement.



Any revocation pursuant to clause D above should be in writing, expressly
reference the Agreement, and be addressed and delivered as provided in Section
23 so that it is received prior to the expiration of such 7-day period.


10.           Non-Disparagement: Executive and the Company agree that they will
not make any defamatory or disparaging oral or written comments or statements
(hereinafter, “Disparaging Comments”) concerning the other, his or its business,
reputation, executives, or past or present directors or affiliates or
subsidiaries.  The parties agree that this non-disparagement clause is a
material term of the Agreement and, if breached, damages would be difficult to
ascertain.  Accordingly, either party found in breach of this provision shall
pay to the non-breaching party liquidated damages in the amount of $25,000.00
per occurrence, plus reasonable attorneys’ fees incurred to enforce this
provision.  For purposes of this provision, “Disparaging Comments” is defined to
include any verbal, electronic, or written statement which would affirmatively
discredit, belittle, or ridicule Executive or the Company, as the case may be,
either personally or professionally.
 
 
 

--------------------------------------------------------------------------------

 

 
11.           Severability:  If any provision of this Agreement or its
application is held invalid, the invalidity shall not affect other provisions or
applications of the Agreement which can be given effect without the invalid
provisions or application and, therefore, the provisions of this Agreement are
declared to be severable.


12.           Restrictive Covenants:  In accordance with the terms of his
Employment Agreement, for a period of two years following the Separation Date,
the Executive will continue to be bound by the provisions of paragraph 14,
Restrictive Covenants, in the Employment Agreement.


13.           Confidentiality: In accordance with paragraph 15, Confidentiality,
of the Executive’s Employment Agreement, Executive will not at any time, unless
compelled by lawful process, disclose or use for his own benefit or purposes or
the benefit or purposes of any other person, firm, partnership, joint venture,
association, corporation or other business organization, entity or enterprise
other than the Company and any of its subsidiaries or affiliates, any trade
secrets, or other confidential data or information relating to customers,
development programs, costs, marketing, trading, investment, sales activities,
promotion, credit and financial data, manufacturing processes, financing
methods, plans, or the business and affairs of the Company generally, or of any
subsidiary or affiliate of the Company; provided that the foregoing shall not
apply to information which is not unique to the Company or which is generally
known to the industry or the public other than as a result of Executive’s breach
of this covenant.  Executive agrees that upon termination of his employment with
the Company for any reason, he will return to the Company immediately all
memoranda, books, papers, plans, information, letters and other data, and all
copies thereof or therefrom, in any way relating to the business of the Company
and its affiliates, except that he may retain personal notes, notebooks and
diaries that do not contain confidential information of the type described in
the preceding sentence.  Executive further agrees that he will not retain or use
for his account at any time any trade names, trademark or other proprietary
business designation used or owned in connection with the business of the
Company or its affiliates.
 
 
 

--------------------------------------------------------------------------------

 
 

 
14.           Entire Agreement:  This Agreement embodies the entire agreement of
the parties hereto respecting the matters within its scope.  This Agreement
supersedes all prior agreements of the parties hereto on the subject matter
hereof.  Any prior negotiations, correspondence, agreements, proposals, or
understandings relating to the subject matter hereof shall be deemed to be
merged into this Agreement and to the extent inconsistent herewith, such
negotiations, correspondence, agreements, proposals, or understandings shall be
deemed to be of no force or effect.  There are no representations, warranties,
or agreements, whether express or implied, or oral or written, with respect to
the subject matter hereof, except as set forth herein.  Notwithstanding the
foregoing, this Agreement is not intended to modify or extinguish any rights or
obligations contained in (i) any stock option, restricted stock or other equity
or equity-based award agreement between Executive and the Company that was
executed prior to the Separation Date or (ii) any indemnification agreement
between Executive and the Company prior to Separation Date.
 


15.           No Assignment:  Executive warrants and represents that he has not
heretofore assigned or transferred to any person not a party to this Agreement
any released matter or any part or portion thereof and Executive shall defend,
indemnify and hold harmless the Company from and against any claim based on or
in connection with or arising out of any such assignment or transfer made,
purported or claimed.


16.           Non-Binding Mediation:  Except as provided otherwise herein,
before commencing any legal proceeding in any court of law, any controversy
arising out of or relating to this Agreement, its enforcement or interpretation,
or because of an alleged breach, default, or misrepresentation in connection
with any of its provisions, or any other controversy arising out of Executive’s
employment, including, but not limited to, any state or federal statutory
claims, shall first be submitted to non-binding mediation in Orange County,
California, before a sole mediator selected from Judicial Arbitration and
Mediation Services, Inc., Orange County, California, or its successor (“JAMS”),
or if JAMS is no longer able to supply the mediator, such mediator shall be
selected from the American Arbitration Association, provided, however, that
provisional injunctive relief may, but need not, be sought by either party to
this Agreement in a court of law while mediation proceedings are pending.


17.           Telecopied Signatures:  In order to expedite the execution of this
Agreement, telecopied signatures may be used in place of original signatures on
this Agreement or any document delivered pursuant hereto.  Executive and the
Company intend to be bound by the signatures on the telecopied document, are
aware that the other party will rely on the telecopied signatures, and hereby
waive any defenses to the enforcement of the terms of this Agreement based on
the use of and reliance upon telecopied signatures.  Following any facsimile
transmittal, the respective party shall deliver the original instrument by
reputable overnight courier in accordance with the notice provisions of this
Agreement.


18.           Governing Law:  The rights and obligations of the parties
hereunder shall be construed and enforced in accordance with, and governed by,
the laws of the State of California without regard to principles of conflict of
laws.
 
 
 

--------------------------------------------------------------------------------

 

 
19.           Drafting of Agreement:  Each party has cooperated in the drafting
and preparation of this Agreement.  Hence, this Agreement shall not be construed
against any party on the basis that the party was the drafter, and Executive
waives the benefits of any statutory or other presumption to the contrary.


20.           Advice of Counsel:  In entering this Agreement, the parties
represent that they have relied upon (or been given an opportunity to rely upon)
the advice of their attorneys, who are attorneys of their own choice, and that
the terms of this Agreement have been completely read and explained to them by
their attorneys (or they have chosen to forgo such advice and explanation), and
that those terms are fully understood and voluntarily accepted by them.


21.           Waiver of Breach:  No waiver of any breach of any term or
provision of this Agreement shall be construed to be, or shall be, a waiver of
any other breach of this Agreement.  No waiver shall be binding unless in
writing and signed by the party waiving the breach.


22.           Supplementary Documents:  All parties agree to cooperate fully and
to execute any and all supplementary documents and to take all additional
actions that may be necessary or appropriate to give full force to the basic
terms and intent of this Agreement and which are not inconsistent with its
terms.


23.           Notice:  Any notice required to be given to the Company pursuant
to this Agreement, shall be in writing and shall be deemed to have been
sufficiently given either when served personally or via facsimile and addressed
to the appropriate party.  Any notice required to be given to Executive pursuant
to this Agreement shall be in writing and shall be deemed to have been
sufficiently given when served personally, by first class mail or via facsimile.


Notices to the Company shall be effective only when addressed to:
Kate W. Duchene, Chief Legal Officer
 Resources Connection, Inc.
17101 Armstrong Avenue
Irvine, California 92614


With a copy to:
David A. Krinsky, Esq.
O’Melveny & Myers, LLP
610 Newport Center Drive, Suite 1700
Newport Beach, CA 92660




Notices to Executive shall be effective only when addressed to:
Thomas D. Christopoul
392 Saddle Back Trail
Franklin Lakes, NJ 07417


With a copy to:
Steven A. Holt, Esq.
Mandelbaum Salsburg, PC
155 Prospect Avenue
West Orange, NJ 07052
 
 
 

--------------------------------------------------------------------------------

 
 

 
24.           Headings Not Controlling:  Headings are used only for ease of
reference and are not controlling.




The undersigned have read and understand the consequences of this Agreement and
voluntarily sign it.  The undersigned declare under penalty of perjury that the
foregoing is true and correct.


EXECUTED on the Separation Date in Irvine, Orange County, California.


_____/s_____________________
Kate W. Duchene
Chief Legal Officer
For Resources Connection, Inc.




EXECUTED on the Separation Date in Franklin Lakes, Bergen County, New Jersey.




_________/s__________________
Thomas D. Christopoul
 
 
 

--------------------------------------------------------------------------------

 
 
ACKNOWLEDGMENT AND WAIVER
 
 
 
I, Thomas D. Christopoul, hereby acknowledge that I was given 21 days to
consider the foregoing Agreement and voluntarily chose to sign the Agreement
prior to the expiration of the 21-day period.
 
I declare under penalty of perjury under applicable law that the foregoing is
true and correct.
 
EXECUTED this 22nd day of July,  2009, at Bergen County, New Jersey.
 
___________/s_______________
Thomas D. Christopoul
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 1
 
EXHIBIT 1


CASH  PAYOUT


Base Salary Payout:
$3,500,000, less applicable withholding taxes
(Computed on a Base Salary of $500,000)
     
FY 2009 Bonus Award:
$281,250
   
Accrued & Unpaid Time Off:
$ 53,845.12







TOTAL CASH PAYOUT:
$3,835,095.12, less applicable withholding





ACCERATION OF EQUITY AWARDS


Grant No.
Award Amount
Price
Term
G0006090
150,000
$20.46
June 2, 2018
G0006372
90,000
$14.48
February 19, 2019
